Affirmed and Memorandum Opinion filed April 24, 2008







Affirmed
and Memorandum Opinion filed April 24, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00029-CR
____________
 
JOHN ALFRED JOHNSON, JR.,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 176th District
Court
Harris County, Texas
Trial Court Cause No. 1073526
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellant was convicted of the offense of theft, and was sentenced
on January 9, 2008, to imprisonment for two years in the Institutional Division
of the Texas Department of Criminal Justice.
On
January 16, 2008, the trial court conducted a hearing.  The record of the
hearing was filed in this court on April 7, 2008.
The
trial court found appellant no longer desires to prosecute his appeal.




On the
basis of those findings, this court has considered the appeal without briefs.  
See Tex. R. App. P. 38.8(b).
The case
is before us without a reporter=s record or bill of exception.  We find no fundamental error.
Accordingly,
the judgment of the trial court is affirmed.
 
PER
CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 24, 2008.
Panel consists of Justices Yates,
Anderson, and Brown.
Do Not Publish C Tex.
R. App. P. 47.2(b).